Citation Nr: 1506746	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  12-33 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Arif Syed, Counsel






INTRODUCTION

The Veteran served on active duty from August 1977 to December 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied the Veteran's claim.

The Board notes that the Veteran was represented in this appeal by Noncommisioned Officers Association (NCOA).  A VA Form 21-22 dated September 1999 appointing NCOA as the Veteran's representative is of record.  However, VA received a Form 21-22 dated April 2014 in which the Veteran appointed Disabled American Veterans (DAV) as his representative.  Accordingly, the Board concludes that the Veteran is now represented by DAV in this appeal.  

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities are the following: cystic swelling, disfigurement at back of the occipital region, status post head injury, evaluated as 30 percent disabling; and a painful and tender scar on the back of the head, evaluated as 10 percent disabling.

2.  The competent and probative evidence of record does not demonstrate that the Veteran's service-connected disabilities, alone, render him unable to secure or follow a substantially gainful occupation.




CONCLUSION OF LAW

The criteria for TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks entitlement to TDIU.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

Duties to Notify and Assist

VA has a duty to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  This notice must specifically inform the claimant of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  In a letter mailed to the Veteran in January 2010, VA satisfied this duty.  

VA also has a duty to assist a claimant in the development of his claim. See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim and there is no reasonable possibility that further assistance would aid in substantiating this claim.  The evidence of record includes statements from the Veteran and his mother, the Veteran's service treatment records, Social Security Administration (SSA) records, photographs, a novel submitted by the Veteran, and postservice VA and private treatment records.  

The Veteran was afforded a VA examination regarding his TDIU claim in February 2010.  The examination report reflects that the examiner interviewed and examined the Veteran, reviewed his past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  The Board therefore concludes that the VA examination report is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].  

The Board observes that the February 2010 VA examiner noted that the Veteran's claims folder was not available and reviewed.  However, such did not have an adverse effect on the adequacy of the examination.  Notably, as previously indicated, the examiner fully considered the Veteran's complaints, to include his complaints of functional impairment associated with his service-connected head injury residuals.  An examination was then performed that when considered as a whole, addressed all the relevant rating criteria.  

The Board notes the Veteran's representative's argument in the February 2015 Informal Hearing Presentation (IHP) to the effect that a new VA examination is warranted as the VA examination is too old to evaluate the Veteran's TDIU claim.    

Generally, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  See VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  However, in this case, neither the Veteran nor his representative has offered any argument as to how the Veteran's service-connected head injury residuals, to include the head scar and cyst, has increased in severity since the February 2010 VA examination.  On the contrary, the February 2015 IHP only alludes to the mere passage of time.  There is no medical evidence that has been associated with the claims folder since the February 2010 VA examination, nor has the Veteran identified any such treatment.  Thus, the Board finds that there is no evidence of a material change in the severity of the Veteran's service-connected disabilities since the February 2010 VA examination.  As such, remand for a new VA examination is not warranted.

The Board also notes that the Veteran submitted a medical authorization form received March 2010 wherein he reported that he received treatment from O&P Specialists for a foot disability.  Although a review of the claims folder reveals that these records have not been associated with the claims folder, the Board finds that remand for these records is not warranted as these records do not appear to be related to the Veteran's service-connected head injury residuals.  Indeed, the Veteran specified that these records pertained to treatment for a special foot insole.  He has not stated that these records are relevant to his TDIU claim.  

The Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2014).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  He has retained the services of a representative.  He has not requested a hearing before a Veterans Law Judge.  

Accordingly, the Board will proceed to a decision.  

TDIU

Pertinent legal criteria

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16 (2014).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  See 38 C.F.R. §§ 3.340(a)(1), 4.15 (2014).

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  See 38 C.F.R. § 4.16(a) (2014).  

A claim for a total disability rating based upon individual unemployability "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

A total disability rating for compensation may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more. See 38 C.F.R. § 4.16(a) (2014).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular- renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war. Advancing age, any impairment caused by conditions that are not service connected, and prior unemployability status must be disregarded when determining whether a Veteran currently is unemployable.  38 C.F.R. § 4.16(a).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321 (2014).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).

Analysis

The Veteran is seeking entitlement to TDIU.  As was discussed in the law and regulations section above, TDIU may be awarded on a schedular or extraschedular basis.  For the reasons set out immediately below, the Board has determined that the Veteran has not met the criteria for TDIU on either a schedular or an extraschedular basis.

Schedular basis

The Veteran's current service-connected disabilities are as follows: cystic swelling, disfigurement at back of the occipital region, status post head injury, evaluated as 30 percent disabling; and a painful and tender scar on the back of the head, evaluated as 10 percent disabling.  As these disabilities are of a common etiology, specifically an in-service head injury, they will be treated as a single disability.  He therefore has a disability rating of 40 percent.  38 C.F.R. § 4.25 (2014).  

Because the Veteran's disability rating is less than 60 percent and he does not have multiple disabilities with one rated at least 40 percent disabling, he does not meet the criteria for consideration of TDIU on a schedular basis.  See 38 C.F.R. § 4.16(a) (2014).
Extraschedular basis

In this case, the RO has considered and rejected referral of the Veteran's TDIU claim to appropriate authority for consideration on an extraschedular basis under 38 C.F.R. § 4.16(b).

Ordinarily, the VA Schedule for Rating Disabilities will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  See 38 C.F.R. § 3.321(b)(1) (2014).

For a Veteran to prevail on a claim for TDIU on an extraschedular basis, the record must reflect some factor which takes the case outside of the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating itself is not recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, and not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran is fifty-six years old.  He is a high school graduate.  He attended vocational school for welding in 1982, but did not complete the program.  He last worked full-time in December 1981 as a mechanic.  The record shows that he has continued to work part-time as a mechanic since then.  The Veteran currently receives SSA disability benefits for an acquired psychiatric disorder.
As has been discussed above, in evaluating the claim for TDIU, the question before the Board is whether the service-connected disabilities alone render the Veteran unable to follow substantially gainful employment.  In this case, there is no competent and probative evidence to the effect that the Veteran's service-connected head injury residuals, to include his cyst and scar, render him unable to obtain substantial gainful employment.

During November 2002 and May 2004 hearings, the Veteran testified that he suffered an in-service head injury and still has a head lump that swells occasionally every two or three months, gets tender, and has caused permanent hair loss in that particular area. 

In a January 2007 VA scars examination report, the VA examiner listed a diagnosis of scar of posterior scalp.  Physical examination findings were listed as posterior scalp scar, maximum width of 1.0 cm, maximum length of 4.0 cm, tenderness on palpation, elevation of scar, scar same color as normal skin, and normal texture of scarred area.  The examiner further indicated that there was no adherence to underlying tissue, limitation of motion or loss of function, skin ulceration or breakdown over scar, underlying soft tissue damage or loss, depression of scar, induration, inflexibility, or disfigurement of the head, face, or neck.  Copies of photographs taken during the examination were associated with the file in August 2008.

With respect to marked interference with employment due to the service-connected head injury residuals, the Veteran was afforded a VA examination in February 2010.  The Veteran noted his in-service injury wherein he fell while standing in formation which injured his head.  He also noted that he was currently employed part-time as a landscaper/lawn maintenance/detailer and had been doing such work for the past 2-5 years.  He did not report any time lost from work in the past 12 months.  He reported decreased visual acuity, ear pain, congestion, a cyst on the back of his head, depression, and anxiety.  He did not report any neurologic symptoms.  

Upon physical examination, the VA examiner reported that the Veteran was well developed, well nourished, in no acute distress, awake, alert, oriented, pleasant, ambulatory, cognitively intact, and expressed himself well.  The examiner also noted the scar on the back of the Veteran's head which was .1 X 4 cm. in diameter, had a linear adherence, and was tender.  There were no signs of skin breakdown.  Vision, ear, nose, sinus, mouth/throat, neck, endocrine, pulmonary, cardiac, abdomen/gastrointestinal, genitourinary, hemic/lymphatic, musculoskeletal, neurologic, and psychiatric testing revealed essentially normal findings.  The examiner diagnosed the Veteran with a history of head injury, scar on back of the head, and decreased visual acuity.  He further reported that there were no effects of these disabilities on the Veteran's usual daily activities.  He concluded by opining that the Veteran's head injury residuals "should not be an impediment to possible employment as his general medical exam was basically normal."  

In finding that the Veteran's head injury residuals did not affect his employment, the Board notes the argument by the Veteran's representative in the February 2015 IHP that the examiner failed to address whether the Veteran's head trauma itself made the Veteran unemployable.  However, it appears that in diagnosing the Veteran with a history of head injury, the examiner considered all residuals in opining on the Veteran's employability.  Moreover, the examiner determined that the disability did not have an effect on the Veteran's daily activities.  Further, as indicated above, the examiner considered the Veteran's report of current part-time employment.  Indeed, the Board finds that the February 2010  VA examination report was based upon thorough examination of the Veteran and consideration of his relevant medical history, in particular his history of a head injury for which he is currently service connected.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].

As noted above, the Veteran is currently in receipt of SSA disability benefits for the primary diagnosis of adjustment disorder with mixed disturbance of emotions.  The secondary diagnosis was listed as schizophrenia by history and presentation.  In this regard, the Veteran has appeared to contend that his psychiatric disorder is a manifestation of his service-connected head injury.  However, a review of the competent and probative evidence is against a finding that the Veteran's acquired psychiatric disorder is a manifestation of his service-connected head injury.  Notably, in a January 2002 VA mental disorders examination report, the Veteran gave a history of an in-service head injury.  The examiner, a VA psychiatrist, conducted a mental status examination and indicated that he had reviewed the Veteran's claims file.  He indicated that the Veteran has a history of chronic schizophrenia dating from 1984.  He further noted that the Veteran had a history of head trauma in service and was later diagnosed with a cyst on the posterior scalp, the only symptom which one could relate to the head trauma.  The VA psychiatrist listed a diagnosis of mild to moderate chronic paranoid schizophrenia and specifically indicated that the head injury was not related to the diagnosis of schizophrenia.  It was noted that the Veteran's schizophrenia developed about in 1984 and continues to be treated up to this time.  The examiner explained that much research points to there having been damage to the central nervous system before birth or just after birth which leads to schizophrenia.  He concluded that the best information available at that time indicated that schizophrenia is going to develop prior to birth.  In addition, he specifically reported that there was no medical evidence which would link the Veteran's head injury to chronic paranoid schizophrenia.

The Board finds that the January 2002 VA examination report was based upon thorough examination of the Veteran and consideration of his relevant medical history.  See Bloom, supra.  The Board further notes that there is no medical opinion of record which suggests that the Veteran's acquired psychiatric disorder is a manifestation of his service-connected head injury residuals.  

The Board observes that the Veteran's mother submitted a statement dated January 2002 documenting the Veteran's in-service head injury and postservice psychiatric symptomatology.  While the Veteran and his mother are entirely competent to report his symptoms both current and past, they have presented no probative clinical evidence that the Veteran's diagnosed acquired psychiatric disorder is a manifestation of his service-connected head injury residuals.  The Board finds that the Veteran and his mother are not competent to associate any of his claimed symptoms to the service-connected head injury residuals.  That is, the Veteran and his mother are not competent to opine on matters such as whether his acquired psychiatric disorder is a manifestation of his head injury residuals.  Such opinion requires specific medical training in the field of mental health and is beyond the competency of the Veteran, his mother, or any other lay person.  In the absence of evidence indicating that the Veteran or his mother has the medical training to render medical opinions, the Board must find that their contentions indicating that the Veteran's acquired psychiatric disorder is a manifestation of the head injury residuals to be of minimal probative value and outweighed by the objective evidence of record.  See also 38 C.F.R. § 3.159(a)(1) (2014) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the Veteran and his mother in support of his own claim is not competent evidence that his acquired psychiatric disorder is a manifestation of his head injury residuals.

The Board notes that the Veteran has had ample opportunity to submit additional evidence to bolster his contentions.  Such supporting evidence has been requested by the RO, for example in the January 2010 VCAA letter and the November 2012 statement of the case.  It has not been forthcoming and does not appear to exist.  See 38 U.S.C.A. § 5107 (West 2014) [it is the claimant's responsibility to support a claim for VA benefits].

In finding that the Veteran's head injury residuals do not preclude him from obtaining substantial gainful employment, the Board has considered the Veteran's education and occupational history in conjunction with the head injury residuals.  As discussed above, the Veteran is a high school graduate, and was previously employed full-time as a mechanic and continued to work part-time as a mechanic.  Although he did not complete vocational school in welding, there is no indication in the record that when taking into account his high school education, prior work experience and the head injury residuals, he would not have the necessary skills and functional ability required for employment as a mechanic.  He also later took up employment in the landscaping field.  The Board reiterates the findings of the February 2010 VA examiner that the head injury residuals had no effect on daily activities.  The examiner further indicated that the head injury residuals do not impact his ability to work.  Indeed, there is no indication in the examination report or other evidence of record that there are any restrictions on the Veteran's ability to accomplish physical tasks as a result of the service-connected head injury residuals that would preclude substantially gainful occupation.  

The Board observes statements from the Veteran with respect to the severity of his disabilities and its impact on employability.  However, the Board finds that these statements are outweighed by the objective medical evidence of record, which as discussed above indicates that the Veteran's service-connected head injury residuals, to include the head scar and cyst, do not preclude him from obtaining substantial gainful employment.  Moreover, there is no competent and probative evidence of record that the Veteran's service-connected head injury residuals alone significantly impaired his ability to work as a mechanic in 1981.  

The Board does not in any way wish to downplay the significance of the Veteran's service-connected disabilities.  The Board believes, however, that the symptomatology associated with the Veteran's service-connected disabilities are appropriately compensated via the currently assigned schedular ratings.  Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  Thus, while in no way diminishing the impact that the service-connected disabilities have on the Veteran's industrial capacity, this is already taken into consideration via the disability ratings assigned.

In summary, the record on appeal does not provide support for a conclusion that the Veteran's service-connected cystic swelling, disfigurement at back of the occipital region, status post head injury and painful and tender scar on the back of the head present an exceptional or unusual disability picture, such that referral for extraschedular consideration is warranted.  For the reasons and bases expressed above, the Board concludes that a preponderance of the evidence is against the Veteran's claim.  Referral for extraschedular consideration under 38 C.F.R. § 4.16(b) is not warranted.  The benefit sought on appeal, TDIU, is accordingly denied.


ORDER

Entitlement to TDIU is denied.



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


